Exhibit 10.1

 

ROSENTHAL & ROSENTHAL, INC.

1370 BROADWAY

NEW YORK, NY 10018

 

April 29, 2014

 

Dataram Corporation

777 Alexander Road

Ste. 100

Princeton, NJ 08475

 

Ladies and Gentlemen:

 

Reference is made to the Financing Agreement entered into between us dated
November 6, 2013, as amended and/or supplemented (the “Financing Agreement”).

 

This will confirm that, effective as of the date hereof, the Financing Agreement
is hereby amended as follows:

 

1.The following is added as a new Section 1.8(a)

 

“1.8(a) “Dataram Inventory” shall mean all Inventory of Borrower, which is not
MMB Inventory, separately identified on inventory designations provided to
Lender in accordance with Section 6.7 hereof.”

 

“1.8(b) “MMB Inventory” shall mean all Inventory of Borrower’s MMB division,
separately identified on inventory designations provided to Lender in accordance
with Section 6.7 hereof.

 

2.The following is added as a new Section 1.10(a):

 

“1.10(a) "Eligible Inventory" shall mean Inventory owed by Borrower in the
ordinary course of its business in which Lender holds a perfected security
interest pursuant to the terms hereof, ranking prior to all interests, claims
and rights of others, and has received agreements executed by any landlords and
bailees where such Inventory may be located in accordance with Section 6.15
hereof, and which is and at all times shall continue to be acceptable to Lender
in all respects. Standards of eligibility may be fixed and revised from time to
time solely by Lender in its exclusive judgment. In determining eligibility,
Lender may, but need not, rely on certificates of inventory and reports
furnished by Borrower, but reliance thereon by Lender from time to time shall
not be deemed to limit Lender's right to revise standards of eligibility at any
time. In general, Inventory shall not be deemed eligible unless it complies in
all respects with the representations, covenants and warranties hereinafter set
forth, made by Borrower with respect thereto and meets all standards meets all
standards imposed by any governmental agency or authority.”

 

3.The following is added as a new Section 1.15(a):

 

“1.15(a) “Inventory Availability” shall have the meaning given in Section 2.1
hereof.”

 

4.The following is added as a new Section 1.22(a):

 

Dataram Amend re Inventory Provisions3 1

 

 

 

5.The first paragraph of Section 2 of the Financing Agreement is amended and
restated in its

entirety so as to read as follows:

 

“Lender shall, in its discretion, make loans to Borrower from time to time, at
Borrower's request, which loans in the aggregate shall not exceed the lesser of
(A) the Maximum Credit Facility; or (B) the Loan Availability, which means the
(a) Receivable Availability equal to (x) ninety percent (90%) of the Net Amount
of Eligible Receivables arising out of sales made to customers located in the
United States of America and Canada; and (y) up to (i) fifty percent (50%) of
the Net Amount of Eligible Receivables arising out of sales to Customers located
outside of the United States and Canada which are subject to a credit insurance
policy assigned and satisfactory to us, issued by an insurer satisfactory to us
or (ii) $500,000; plus (b) the Inventory Availability, which means, advances on
Eligible Inventory up to the lesser of (I) (x) (a) forty percent (40%) of
Dataram Inventory that is finished goods, calculated at the lower of cost or
market or (b) $600,000; plus (y)(a) twenty five percent (25%) of Dataram
Inventory that is raw material or (b) $600,000; plus (z)(a) twenty five percent
(25%) of MMB Inventory or (b) $600,000 and (II) $600,000, minus such reserves as
Lender may deem, in its sole discretion, to be necessary from time to time.

6.Section 3.1 is amended and restated in its entirety so as to read as follows:

“3.1   Borrower agrees to pay to Lender each month interest (computed on the
basis of the actual number of days elapsed over a year of 360 days) (a) on that
portion of the average daily balances in the Loan Account during the preceding
month that does not exceed the sum of the Receivable Availability, at a rate per
annum equal to the Prime Rate plus the Margin (the “Effective Rate”); (b) on the
Inventory Availability, at a rate per annum equal to the Prime Rate plus three
and three quarters percent (3.75%) (the “Inventory Rate”); and (c) on the amount
of Over-advances, if any, at a rate of 3% per annum in excess of the Inventory
Rate. Any change in the effective interest rates due to a change in the Prime
Rate shall take effect on the date of such change in the Prime Rate provided,
that, with respect to Lender’s charges, no decrease in the Prime Rate below 4%
per annum shall be given any effect.”

Except as hereinabove specifically set forth, all of the terms and conditions of
the Financing Agreement shall remain in full force and effect and shall continue
unmodified.

 

Very truly yours,

 

ROSENTHAL & ROSENTHAL, INC.

 

By: _________________________

Thomas D. Lauria, Senior Vice President

 

 

Agreed:

 

DATARAM CORPORATION

 

By: ______________________

John H. Freeman, CEO

 

 

Dataram Amend re Inventory Provisions3 2

 

